Case 2:19-cv-21341-MCA-LDW Document 1-16 Filed 12/12/19 Page 1 of 6 PagelD: 232

x

 

 

ge MOUS

 

w apd 9 eouaury 90 queR gw PO ORT PUZTVD PAT puZ OFZ gE v edurvyaddy”woyTye) Fy OOP RIV IPNESTHHY (FR

er een metins ie en encys

OIWDIO .
SAL LAA BunaUuLeg dUdIAJIp e buiyey; ONyeA Buea aye aM OUM
A SRIMSLIY ODLUELY Wi Sue MOA © Eh WJEIUGD SIQGUED +) SMaN
<= a, a4 = uc ut TEE Gs UO OUWEESEIUSIUE oO >) >

Sh 19S) y | i/o BE BIES!

   
  

1218 8 8/@' Si @ie@iWiWWie!eiee Bee e@iewnee@nwn

 

 

SUSNOIUIA Pa1q-AdOjOUuu ay /uoNeAouul-pu P-AdO|OUYIA}/an}eA-sulNeosD/U a/Wo> ooWeesesawe//:sdyy
Case 2:19-cv-21341-MCA-LDW Document 1-16 Filed 12/12/19 Page 2 of 6 PagelD: 233

ERD tet.)

SALAS SBC Lee LOT

Fame Sicibet 1s) 6 416)

OIWDIJO

 

ASPMWISUUy ODE Uboub NG, + Sh ce ruc}

& % +

 

-suBnonnyeasa ABoiouudal

Gree)
Pec Lur a i asi ee mtr PLL §)

Seer ei eis 6)

ae ekg

sn yp Buuauyed ajualayp e bupey anjea buneaa FBR Sy S

SIBQIeED + SA

Qivvsigiat ig SS ute uwie Cink Sule Op cube Snitt Patek ue OP DRUEIESEOUGWE ® OD

The TES ASME STL UE CE SLES) BTR Su QED UE LGOT ODL EE SPD ELD

say

 

>
Case 2:19-cv-21341-MCA-LDW Document 1-16 Filed 12/12/19 Page 3 of 6 PagelD: 234

ES Titre eee ttel gy

Bea tid fl
PeaR rumor 4) 0) Lee fa

Ute mm Cer ATT = a saynbo} pue yuaul a]
sybnonpyeaq Aibojouyza, a 4 : : = EE MLU mPa UT TSS |

BANU eee acces) eV mec BS Lem apt LITT Pet : i SUON ea! JeUISHpU]

ramVICH ASHI MSFicmalelsOtieR ry , Pa N TS

 

 

OIWDJIO f
sna DUuauLeg «= adualaypp e Guyew BEE nnccyemme aie am OA | |

wa

ASPIUGUY OUUENS Ula No, + Sh euE $183i85 Many

& B, an DUOMO eee AC OUR UE UOTPEA Gul Sue) ABO POU Ie JaRyes- Dunes us WOFORUEIESEQUGWUE & 0D >
Case 2:19-cv-21341-MCA-LDW Document 1-16 Filed 12/12/19 Page 4 of 6 PagelD: 235

cre)

Eee Pe meets ME — yea wie rye]

SUSrLas Miiae mre cigere Bem L aid OP ROLL

Panto) LESS es MELEE STIIBLOS Ole (cd . ’ — TTULeLULDPLOLI US TeMeLOP MEST IDPLOXO CLL

ODIWIDJO

Sn Wy BuuauLeg PSI mm aNjeA Buyeaiy = aie am OUAA

 

ASPIUSUIY GUEIY UP QIE TOA © Sh De UOD S3QQUE + SHAN

& % a By Pitioipay eh Eo 8 i Re ue Due

 
 

HEDIS LUOMOIWUEIESEIUBLUE fy 0D >
Case 2:19-cv-21341-MCA-LDW Document 1-16 Filed 12/12/19 Page 5 of 6 PagelD: 236

Sys MSF Le Ceitey

DUT ias CL reeap ren (erete os

< Jayddns e auiovag

OIWDID

“SPINY OOWEDY OLN BiB OS 6 OP IRB}

= % «

 

Cie MOT WS SISIEIEI SIE

Ahoiouual

Fees TRS. SBT net

Bsanb payse fiyuanbaiy

Per

< suayddns quaun3

a2uadap P DUIYR}Y

 

anjea Bunea3

 

Bue aM OUAA

SI9BIED

PARES DUR eet Ue WO ORUBIE'SEIURWE

0

SAN

o

 

>
Case 2:19-cv-21341-MCA-LDW Document 1-16 Filed 12/12/19 Page 6 of 6 PagelD: 237

   

oO WOJ0 Ipnes

| 1fo56 yrabcro

 

OUER Ui

Be NO

 

Odi

$10}

Rea

Bish

De

bea |

FeETR rs) Ov Smee)

SOAUI

sn uy Buuaued

Ra eee ni|
ERT ee LAER SE
PFE) tires Lav ias chicas

ESOT SSL emmys]

< agueusaaob ing

aduaiayyip B buney

EPs Bh wear)

onvaehile

Layers rine)
Er erseMc16 18) 19)
Brit PRO ORO L ACY

PUNE ec cca CeMLLD

< MalAJaAQ

PY eT msi] ty S

Aes] YSMaN + SUsae

 

WOYOIWEIEIPNES 0D
